FLETCHER, Chief Judge
(dissenting):
I do not agree with the majority opinion. The touchstone for prejudice enunciated in United States v. Eschmann, 11 U.S.C.M.A. 64, 28 C.M.R. 288 (1959), is the tendency of the erroneous instructions by the military judge to influence the members of a court in the sentencing decision by means of a previously expressed opinion of sentence propriety. I do not believe this rationale of prejudice can be readily extended to irrelevant information provided by a staff judge advocate to a supervisory authority in his decision to grant clemency. Accordingly, I would answer the certified question of the Judge Advocate General in the negative.